t c memo united_states tax_court b theodore and wendy chapin petitioners v commissioner of internal revenue respondent docket no filed date ps own a beach condominium that is rented for an average period of days or less during the june to september rental season a rental agent handles all leasing arrangements cleaning between tenants and routine repairs and maintenance ps allege that they spend more than hours during the nonrental season on cleaning and maintaining the condominium held for purposes of sec_469 i r c ps' participation in the activity does not constitute participation on a regular continuous and substantial basis accordingly the losses_incurred are subject_to the passive_loss_rules of sec_469 i r c e gregory lardieri and e newton steely jr specially recognized for petitioners john c donovan for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal income taxes in the following amounts year deficiency dollar_figure big_number big_number big_number big_number the issue is whether deductions related to the expenses of renting a beach condominium owned by petitioners are limited by the passive_activity_loss limitations of sec_469 findings_of_fact during the years through and at the time of filing the petition petitioners resided in silver spring maryland petitioner b theodore chapin mr chapin worked full time as vice president of american digital systems corp until december of at which time he organized and began working full time for his own corporation applied software inc petitioner wendy chapin mrs chapin is a housewife artist who unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure specializes in copying paintings that are displayed in the national gallery of art in washington d c she does not generally sell these reproductions during the years at issue petitioners owned various rental properties in petitioners owned properties in apopka florida and silver spring maryland in petitioners acquired another property in silver spring maryland in petitioners purchased property in takoma park maryland and a third property in silver spring maryland these properties were generally leased for year terms petitioners also own a condominium apartment the condominium in ocean city maryland the condominium was purchased in and consisted of two bedrooms two full bathrooms a kitchen a living room dining room area a laundry utility room and a balcony the condominium was rented to tenants between june and september the rental season the average rental term was days or less for each of the years at issue petitioners left the day-to-day management of the property in the hands of o'conor piper flynn the rental agent the rental agent's duties included advertising the property for rent receiving calls from prospective tenants showing the condominium to prospective tenants dispensing and collecting keys collecting rent and deposits from tenants hiring a cleaning service to clean between rentals hiring maintenance people to perform repairs on the premises and preparing owner's reports detailing the income and expenses of the rental petitioners testified that they spent between and hours every year in various activities relating to the condominium this alleged participation consisted of cleaning hours shopping hours general maintenance hours travel to and from ocean city hours and repainting hours petitioners purportedly spent an additional hours in both and painting the entire condominium and mrs chapin spent hours in and an additional hours painting copies of paintings to hang on the walls of the condominium petitioners did not maintain a log or other record of their hours of participation petitioners introduced credit card receipts from restaurants and other commercial enterprises in ocean city or the vicinity to corroborate their testimony that they were in the area seven to eight times a year between the end of one commercial rental season in september and the beginning of travel time consisted of seven to eight trips per year pincite hours per round trip for both petitioners mrs chapin was uncertain as to the years in which this participation occurred the next in june the driving time from silver spring to ocean city is approximately hours petitioners filed joint federal_income_tax returns claiming a business loss on schedule c from the rental of the condominium for each of the taxable years at issue the claimed losses after agreed-upon adjustments were in the following amounts year loss dollar_figure big_number big_number big_number big_number in the notice_of_deficiency respondent determined that the rental of the condominium was a passive_activity and therefore petitioners' claimed losses for each year were suspended pursuant to sec_469 opinion sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income or the management or maintenance of property held for the production of the receipts showed that petitioners were in ocean city or the vicinity between five and eight times per year income sec_469 however limits the deductions for losses from a passive_activity a passive_activity means any activity a which involves the conduct of any trade_or_business and b in which the taxpayer does not materially participate sec_469 generally an activity in which payments are received principally for_the_use_of tangible_property by customers is a rental_activity sec_469 sec_1_469-1t temporary income_tax regs fed reg date all rental activities are deemed passive sec_469 sec_1_469-1t temporary income_tax regs fed reg date however if the average period of customer use of the property is days or less the activity is not considered to be a rental_activity sec_1 1t e ii a temporary income_tax regs fed reg date nonetheless an activity falling outside the definition of a rental_activity will be passive if the taxpayer does not materially participate in the activity sec_469 sec_1_469-1t temporary income_tax regs supra an individual materially participates in an activity when involved in the operations of the activity on a regular continuous and substantial basis sec_469 pursuant to sec_469 the secretary has issued regulations that specify what constitutes material_participation sec_1 5t a and temporary income_tax regs fed reg date provides in relevant part that an individual shall be treated as materially participating if the individual meets any of the following tests the individual's participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year based on all of the facts and circumstances taking into account the rules of paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year the material_participation standard identifies an important distinction between different types of taxpayer activities s rept pincite 1986_3_cb_1 the focus of sec_469 is directed to suspending the so-called tax_preferences unless there is substantial and bona_fide involvement in the activities to which the preferences relate id it is necessary to examine the materiality of a taxpayer's participation in an activity in determining the extent to which such taxpayer should be permitted to use_tax benefits from the activity id it is important therefore to define the activity subject_to the limits of sec_469 for income_tax purposes there are generally two economic interests involved in the ownership of real estate--the value of the asset as an investment and if rented the value of the rental income as to the first the value of the asset may appreciate or depreciate and the resulting gain_or_loss is generally recognized as a capital_transaction when the property is sold even though the economic_gain_or_loss was realized over the years that the property was owned see sec_1001 on the other hand the leasing activity gives rise to gross_income and deductions and the net_income or loss generally is realized and recognized during each taxable_year that the property is rented see sec_61 sec_441 when sec_469 applies to rental real_estate it operates to suspend losses from the leasing activity accordingly we will use the terms activity and leasing activity interchangeably in this case the average lease period of the condominium was days or less during the years at issue and therefore the leasing activity is not a rental_activity for purposes of sec_469 sec_1_469-1t temporary income_tax regs supra while the leasing activity falls outside the definition of a rental_activity sec_469 nonetheless applies if petitioners did not materially participate in the activity sec_469 petitioners assert that they meet the so-called safe_harbor requirements of sec_1_469-5t temporary income_tax regs supra that section provides that the taxpayer's participation must constitute substantially_all of the participation in such activity of all individuals during the years at issue but the rental of the condominium required continual involvement in the leasing and day-to-day management of the property the rental agent had complete responsibility for these activities and therefore petitioners' participation did not constitute substantially_all of the participation in the activity petitioners also assert that they meet the safe_harbor requirements of sec_1_469-5t temporary income_tax regs supra to satisfy this test petitioners must establish that they participated in the activity for more than hours each year and no other individual's participation exceeded petitioners' participation during each year regardless whether petitioners satisfy the first requirement they have not established that no other participation exceeded their participation in the activity the rental agent not only advertised showed and rented the property but was also routinely available to handle complaints repairs etc further after each tenant a cleaning service cleaned the property while we do not know how much time these services took they involve a substantial amount of time it is petitioners' burden to show that they satisfy the requirements of sec_1 5t a temporary income_tax regs supra and they have failed to meet that burden petitioners alternatively contend that if they fail the so- called safe_harbor provisions of paragraphs a and of sec_1_469-5t temporary income_tax regs supra they nonetheless satisfy the requirements of sec_1_469-5t temporary income_tax regs supra sec_1_469-5t temporary income_tax regs supra mirrors the statutory definition of material_participation set out in sec_469 and requires that petitioners show they participated in the activity on a regular continuous and substantial basis during each year as an initial matter petitioners' participation must exceed hours each year sec_1 5t b iii temporary income_tax regs fed reg date measuring participation in terms of time may be useful in setting minimum requirements and in defining safe no witness from the rental agency testified mr chapin attempted to testify as to his estimate of the hours spent by the rental agent in connection with the rental and maintenance of the condominium respondent objected on the ground that mr chapin did not have personal knowledge of that fact the objection was sustained harbors but the deductibility of a loss under sec_469 depends also on regular and continuous participation in the activity while we have grave doubts concerning the time allegedly spent by petitioners even if that time would satisfy the minimum requirement of the regulation the work performed by petitioners in connection with the leasing activity was not regular and continuous participation we reemphasize here the activity with which we are concerned is the rental of the property as we have already outlined the rental of the condominium to many different tenants over the course of the rental season required substantial work and time the rental agent advertised showed the condominium collected rent and deposits from tenants collected and dispensed keys hired a cleaning service to clean the condominium between tenants hired maintenance people to perform repairs on the premises and maintained an office to receive calls from tenants and we are not persuaded that the time allegedly spent by petitioners is an accurate reflection of what transpired petitioners claim to have spent to hours cleaning two bathrooms hours cleaning a kitchen and hours refreshing plastic floral arrangements we are left with the conclusion that much of the total time allegedly spent was exaggerated or if not was spent primarily for the purposes of avoiding the limitations of sec_469 see sec_1_469-5t temporary income_tax regs fed reg date as set out above however time is not the only measure of an individual's participation we therefore do not find it necessary to determine the amount of time that petitioners spent on the rental_activity prospective tenants a cleaning service cleaned the condominium after each tenant vacated the premises throughout the rental season maintenance workers performed repairs to the condominium the performance of this work constituted the regular and continuous participation in the activity and notably absent was any participation by petitioners petitioners' contribution to the activity consisted of a single albeit thorough cleaning of the condominium after each rental season they may have extended this participation over six or eight weekends during the nonrental seasons but their contribution to the activity did not constitute participation on a basis that was regular and continuous based on the foregoing we find that petitioners did not materially participate in this activity the report of the finance_committee notes another factor that may be highly relevant in showing regular continuous and substantial involvement in the operations of an activity and thereby establishing material_participation is whether and how regularly the taxpayer is present at the place or places where the principal operations of the activity are conducted for example in the case of an employee or professional who invests in a horse breeding activity if the taxpayer lives hundreds of miles from the site of the activity and does not often visit the site such taxpayer is unlikely to have materially participated in the activity s rept pincite 1986_3_cb_1 decision will be entered for respondent
